Citation Nr: 1113922	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-32 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel






INTRODUCTION

The Veteran had active service in the United States Navy from March 1978 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case alleges that he has PTSD as a result of in-service events occurring while he was assigned to the USS Ranger (CV-61), a conventionally-powered aircraft carrier, between 1978 and 1981.  He alleges that his ship was called to provide some sort of ready response to the Iran-Iraq War, and that his ship collided with a seaborne mine during one of his deployments.  

Currently, there is little evidence that the Veteran experiences PTSD.  Although there is one notation in April 2006 that makes a provisional assessment of PTSD, the majority of the medical records list the Veteran as either experiencing anxiety disorder or major depression.  This is not problematic, however, as the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, although the Veteran identified PTSD as his disability, the Board will consider the appeal to be for any acquired psychiatric disability that may currently be present.  

The Veteran has submitted statements from long-time friends who knew the Veteran while he was on active duty.  These individuals report that the Veteran would talk about hardships noted on a Western Pacific (WestPac) deployment on the USS Ranger, and that they noticed an emotional mood change when he returned from that service.  Furthermore, the Veteran has submitted an internet article which purports to document the service history of the USS Ranger.  As the Veteran has alleged that the stressful mine strike occurred between March 27, 1978 and February 18, 1981, he highlighted a portion of the internet article which showed a "South China Sea collision" occurring on February 21, 1979 and "hostage help" occurring in the Arabian Sea on September 10, 1980.  

As the Veteran has diagnoses of anxiety and depression (with a provisional diagnosis of PTSD), and as there is some support of his allegations of a type of collision occurring while the Veteran was aboard Ranger, the case must be remanded so that a VA psychiatrist can conduct an examination and determine if it is at least as likely as not that any current psychiatric disability is related to an event in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has also stated that he has been diagnosed as having PTSD by VA providers, so all relevant VA medical records must be associated with the claims file prior to affording the Veteran the examination requested by this remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully satisfied.  In this regard, all outstanding VA mental health treatment records must be obtained and associated with the claims file.  

2.  The Veteran should be scheduled for a VA psychiatric examination for the purposes of determining the existence and etiology of any acquired psychiatric disability.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disability had causal origin in active service, to include the alleged striking of a mine and support of operations in the Arabian Sea while serving on the USS Ranger.  A rationale should accompany any conclusions reached.

3.  Following the directed development, conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and his representative and return the claim to the Board for final adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


